Citation Nr: 0316461	
Decision Date: 07/18/03    Archive Date: 07/22/03	

DOCKET NO.  01-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 30 
percent.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1999 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
December 1945 to December 1948 and from January 1949 to 
September 1952, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.  

The issue of service connection for a heart disorder will be 
addressed in the remand portion of this decision.  The issue 
of entitlement to a (TDIU) evaluation based on individual 
unemployability due to service-connected disabilities will 
also be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is not shown to produce considerable 
social and industrial impairment, or occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996 & 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case (SSOC) issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  More specifically, the 
Statement of the Case and the SSOC notified the veteran of 
the schedular criteria that needed to be satisfied in order 
to demonstrate an entitlement to a higher evaluation.  This 
included the schedular criteria in effect both prior to and 
after November 7, 1996, the date the VA revised the schedular 
criteria for evaluating PTSD.  In addition, a letter from the 
RO to the veteran dated in December 2001 and the SSOC 
specifically notified the veteran of the provisions of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and the RO obtained private and VA medical 
records identified by the veteran.  In addition, the veteran 
has been afforded two VA examinations for the purpose of 
assessing the severity of his PTSD.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim for an increased evaluation 
for his PTSD.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of this issue 
on appeal has been obtained.  Accordingly, the case is ready 
for appellate review.

Background and Evidence

A report of a VA examination performed in March 1979 noted 
that the veteran had had three admissions in the past year in 
State hospitals for treatment of schizophrenia.  It was also 
noted that previous to those admissions in the middle of the 
1970's he had 3 or 4 admissions to the Chillicothe Medical 
Center.  The veteran was not currently receiving medication, 
but the examiner indicated that he needed medication badly.  
The veteran was oriented but his memory was poor for recent 
and ancient events.  He suffered from delusions and 
persecution and he had auditory hallucinations.  His affect 
was smothered and his sensorium was stagnant and 
nonfunctional.  It was noted that the veteran had escaped 
from reality and that his insight and judgment were nil.  His 
rationalization of his situation in life was poor and he was 
withdrawn and preoccupied.  His actions and behaviors were 
bizarre and inappropriate.  The veteran was unable to perform 
simple arithmetic problems and he had no idea of the meanings 
of old adages and could not differentiate similar objects.  
He was noted to be very concrete.  The examiner indicated 
that the veteran was nonfunctional in the mainstream of life 
and was unemployable.  The diagnosis was chronic 
undifferentiated-type schizophrenia.  

A report of a private examination for disability 
determination performed in February 1990 by Charles A. 
Derrow, M.D., concluded with a pertinent diagnosis of a 
history of paranoid schizophrenia with an essentially normal 
examination on that date.  

A report of a VA examination performed in December 1991 
showed that on mental status examination the veteran was 
casually dressed, well groomed and appeared to be younger 
than his stated age.  He was very friendly and polite and his 
speech was normal in rate, tone, coherence and relevance.  
His memory for recent and remote events was fairly well 
intact.  His mood was dysphoric with mild depression and his 
emotional reaction was quite disturbed when he spoke about 
his experiences in Korea.  His affect was blunted, but 
appropriate.  He denied suicide or homicidal thought.  The 
veteran denied hallucinations and there were no delusional 
thoughts at the time, but he had some paranoia about his 
environment.  The veteran denied phobia, obsession and 
compulsion.  His sensorium was alert and clear and he was 
oriented to time, date, person and place.  His knowledge and 
comprehension of current events was quite adequate and he had 
no problems with simple math.  He had adequate insight and 
judgment.  He was considered competent for VA purposes.  

The impressions following the examination were PTSD and 
schizophrenia disorder by history.  The examiner indicated 
that based on the psychiatric interview and evaluation the 
veteran had been suffering from chronic PTSD for many years 
and met all of the criteria for PTSD.  He continued to have 
nightmares, flashbacks, and recurrent dreams of specific 
incidents in the Korean War.  It was also noted that the 
veteran had a violent, combative, hostile, bizarre and 
inappropriate behavior and fought in the past.  It was 
indicated that he was taking medication to control his 
schizophrenia at the time of the examination.  It was the 
examiner's opinion that he was unable to maintain any gainful 
employment.  

A report of a VA examination performed in April 1992 reflects 
a diagnostic impression of PTSD in partial remission, 
currently very mild.  A current GAF of 70 was recorded, as 
well as a GAF of 70 in the past year.  The examiner remarked 
that the veteran did not show evidence of psychosis at this 
time, nor did the past history indicate the presence of 
paranoia, although he had been diagnosed as having paranoid-
type schizophrenia.  There was no evidence of any features of 
an underlying personality disorder, especially paranoia.  The 
clinical picture in the past appeared to be more close to 
PTSD, although it was in partial remission, most probably due 
to medication.  The examiner indicated that PTSD was so mild 
that it was not substantially affecting his daily functioning 
at this time.  

VA outpatient treatment records dated between 1989 and 2002 
include records of treatment the veteran received for 
psychiatric symptomatology.  These records contain limited 
clinical findings with which to evaluate the severity of the 
veteran's PTSD.

A report of a VA examination performed in June 1999 shows the 
veteran received outpatient treatment but was on no 
psychiatric medication at the time of the examination.  The 
veteran was noted to have been married twice and had been 
married to his second wife since 1953.  The veteran reported 
that he was on disability since 1979 primarily because of 
arthritic pain.  

On mental status examination the veteran was described as 
casually dressed with appropriate personal hygiene.  He was 
alert and oriented times three and appeared to be his stated 
age.  He was mildly guarded at first, but cooperative with 
intermittent eye contact.  Motor movements were within normal 
limits and his speech was logical and goal-directed.  His 
behavior during the interview was appropriate and he 
displayed no impulse behavior.  His affect was full and his 
mood was mildly dysphoric.  The veteran admitted to 
intermittent neurovegetative symptoms of depression, 
including low self-esteem and chronic insomnia when he was 
experiencing PTSD symptoms.  His concentration during the 
interview appeared to be intermittent and difficult to 
assess.  The veteran denied any current plans to hurt himself 
as well as a history of anxiety attacks.  There were no signs 
or symptoms of a thought disorder.  The veteran denied 
experiencing any auditory or visual hallucinations and no 
delusions were noted.  The veteran also denied any history of 
obsessions, compulsions, rituals or any other classic 
symptoms of obsessive-compulsive disorder.  His immediate 
memory was 3 out of 3 objects at one minute and 2 out of 3 
objects at 3 minutes.  He provided appropriate answers to 
questions testing his formal judgment.  His intelligence was 
within normal limits and his insight was fair.  

The assessment following the examination was chronic PTSD 
with intermittent depression, irritability and some 
dissociative symptoms while having flashbacks.  The current 
Global Assessment of Functioning (GAF) was 60 and the best 
GAF score in the last year was approximately 80.  The 
examiner explained that at the time of the interview he 
estimated the veteran's GAF of 60 meaning he had moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  The examiner went on to explain that when the 
veteran's symptoms were less fulminant he seemed to be able 
to function with a GAF of 80 indicating that if symptoms were 
present, they were transient and expectable reactions to 
psychosocial stressors.  The examiner continued that during 
times when the PTSD symptoms were more intense and especially 
during times when he had dissociative episodes and had acted 
irrationally the GAF would at that time be rated close to 20 
or 25, indicating some danger of hurting others.  The 
examiner acknowledged that this had not occurred for a number 
of years.  

A rating decision dated in August 1999 granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective October 22, 1991.  The rating decision considered 
evidence which included service medical records, records 
pertaining to the veteran's service unit, VA outpatient 
treatment records and the report of a VA examination 
performed in June 1999.  The veteran expressed disagreement 
with the evaluation assigned.  

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's PTSD is currently evaluated as 30 percent 
disabling and is evaluated under Diagnostic Code 9411.  The 
Board notes that effective November 7, 1996, the VA revised 
the criteria for evaluating psychiatric disorders, including 
PTSD.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991) where a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent congressional intent to 
the contrary.  Thus, the Board will consider the veteran's 
claim for an increased evaluation under the criteria in 
effect prior to and after November 7, 1996.  

Under the criteria in effect prior to November, 1996, the 
next higher 50 percent evaluation is warranted if the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired or when by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is for assignment if the ability to establish or maintain 
effective or favorable relationships with people with 
severely impaired or when the psychoneurotic symptoms were of 
such a severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent evaluation is warranted if "the 
attitudes of all context except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior demonstrably unable to obtain or retain 
employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The United States Court of Appeals for Veterans Claims has 
determined that the three criteria enumerated for the 100 
percent evaluation are to be viewed separately, such that the 
veteran need only satisfy 1 of the 3 criteria in order to 
warrant a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994).  

Under the revised criteria effective November 7, 1996, a 50 
percent evaluation is contemplated for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Lastly, a 100 percent 
evaluation is for assignment with total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

Based on this record, the Board finds that the veteran's PTSD 
warrants no more than a 30 percent evaluation under the 
criteria in effect before and after November 7, 1996.  In 
this regard, in the Board's judgment, at least from the time 
of the April 1992 VA examination to the present time, the 
veteran's PTSD clearly warrants no more than the currently 
assigned 30 percent evaluation.  In this regard, at the time 
of the April 1992 VA examination the veteran's PTSD was 
described as in partial remission and currently very mild.  
The examiner explained that the veteran's PTSD was so mild 
that it was not substantially affecting his daily functioning 
at this time, and the Board would observe that a GAF of 70 
was assigned.  The more recent June 1999 VA examination 
reflects the examiner's summary that the veteran's PTSD was 
productive of moderate symptoms with moderate difficulty in 
social and occupational functionings.  Indeed, at the time of 
the examination the examiner explained that the GAF of 60 
corresponded with moderate symptoms, but also indicated that 
in the previous year the veteran had a GAF of approximately 
80, or a GAF greater than that assigned at the time of the 
April 1992 VA examination.  Thus, the Board concludes that 
the veteran's disability warranted no more than a 30 percent 
evaluation from the time of the April 1992 VA examination 
under either the old or revised criteria.  

Prior to that date, however, there is a question as to 
whether the veteran's disability warrants a higher 
evaluation.  In this regard, the June 1999 VA examination 
suggests that the veteran's disability would have been rated 
more closely to a GAF of 20 or 25, indicating some danger of 
hurting others, but acknowledged that this had not occurred 
for a number of years.  Also, the December 1991 VA 
examination contains the examiner's opinion that the veteran 
is unable to maintain any gainful employment.  However, the 
specific clinical findings reported at the time of the 
examination lead the Board to conclude that the veteran's 
disability was not productive of considerable social and 
industrial impairment.  On mental status examination the 
veteran was noted to be well groomed and his speech was 
normal in rate, tone, coherence, and relevance.  His memory 
for recent and remote events was intact.  And while the 
veteran's affect was blunted at the time of the examination, 
the examiner described it as appropriate, apparently based on 
the veteran's recalling stressful experiences he was exposed 
to during service and recalled for the examiner at the time 
of the examination.  There were no suicidal or homicidal 
thoughts, nor were there hallucinations or delusions.  His 
sensorium was clear and alert and he was oriented to time, 
date, person and place.  The veteran's insight was adequate 
and there were no deficiencies in his judgment.  

The Board would also observe that the record reflects that 
the veteran has been married to the same individual since 
1953 and that while the veteran was receiving Social Security 
benefits, the veteran indicated that he was receiving those 
benefits based on orthopedic complaints.  Indeed, a February 
1990 examination by Dr. Derrow for disability determination 
purposes reflects that the veteran's chief complaint was 
arthritis.  That examination report also records histories of 
a gunshot wound of the right hand during service with 
residual difficulties as well as cardiovascular disease 
including heart attacks which reportedly occurred in 1988 and 
1989.  Indeed, at the time of Dr. Derrow's examination he 
indicated that the veteran's examination was essentially 
normal with respect to psychiatric symptomatology. 

Based on this record, the Board concludes that the 30 percent 
evaluation assigned for the veteran's PTSD from the date that 
evaluation was assigned on October 22, 1991, to the present 
date accurately reflects the veteran's overall disability 
picture.  Accordingly, an evaluation in excess of 30 percent 
is not warranted.  


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for a heart disorder 
reflects that in the Notice of Disagreement with respect to 
this issue, the veteran's attorney specifically requested 
that the veteran be afforded a medical examination or that a 
medical opinion be obtained in connection with the veteran's 
claim.  The veteran's attorney specifically made reference to 
the VCAA.   The record also reflects that in a VA Form 9 
(Appeal to Board of Veterans' Appeals) dated in April 2003 
the veteran's attorney renewed the request for a medical 
examination or a medical opinion in connection with the 
veteran's claim for service connection for a heart disorder.  
Accompanying that form was a statement from a private 
physician.  

The Board observes that the RO not only did not obtain a 
medical opinion or afford the veteran a VA examination, the 
RO does not appear to have considered the evidence submitted 
by the veteran in support of his claim.  At a minimum, the 
Board finds that the RO was required to issue a SSOC pursuant 
to 38 C.F.R. § 19.31 to reflect consideration of the evidence 
submitted by the veteran in support of his claim.  In 
addition, issuance of a SSOC would have provided the RO an 
opportunity to explain to the veteran and his representative 
why a medical opinion or examination was unnecessary under 
the VCAA.  Under these circumstances of this case, the Board 
finds that the RO's development of this case is incomplete.  

The Board also observes that the veteran has filed a claim 
for a total evaluation based on individual unemployability 
due to service-connected disabilities.  In this regard, a 
rating decision dated in April 2003 appears to have addressed 
this claim.  However, the record does not reflect that the 
veteran was ever provided proper notice of that determination 
and it appears that the RO utilized a SSOC to notify the 
veteran and his representative of the denial of that claim.  
The Board emphasizes that: "In no case will a Supplemental 
Statement of the Case be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case, or to respond to a 
notice of Disagreement on newly appealed issues that were not 
addressed in the Statement of the Case."  38 C.F.R. 
§ 19.31(a) (2002).  However, the cover letter to the April 
2003 SSOC informed the veteran that if the SSOC contained an 
issue that was not included in his Substantive Appeal, all he 
had to do to perfect his appeal as to the new issue was to 
file respond within 60 days.  Presumably in reliance on this 
information, the veteran submitted a document entitled 
"Notice of Disagreement" with an attached VA Form 9 that 
addressed the TDIU issue.  Specifically, in the April 2003 
Notice of Disagreement the veteran's attorney indicates that 
if the April 2003 SSOC contained all the reasons relied on 
for the denial of the claim, then the veteran and his 
representative would waive the issuance of a Statement of the 
Case and noted that the attached VA Form 9 was being 
submitted on the issue of the TDIU, presumably to perfect her 
appeal as to that issue as instructed.  Based on the 
foregoing and in particular, the obvious reliance placed on 
the information provided by the RO to the veteran, the Board 
finds that the issue of the veteran's entitlement to a TDIU 
is in appellate status.  However, because of the development 
requested below, the Board will defer a decision on that 
issue at this time pending completion of that development.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO should ensure 
that all notification and assistance 
requirements of the VCAA have been 
satisfied.

2.  The veteran should be afforded an 
examination of his heart to ascertain the 
nature and etiology of any disorder that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file, including service medical 
records, post service medical records, 
and the February 2003 statement of Scott 
A. Prenger, M.D.  After the examination 
and review of the medical evidence the 
examiner is requested to attempt to 
specify the date of onset of the 
veteran's cardiovascular disease and 
offer an opinion as to whether the 
veteran's cardiovascular disease was 
caused by his service-connected PTSD, and 
if not caused by the PTSD, whether the 
veteran had preexisting cardiovascular 
disease that permanently increased in 
severity or chronically worsened due to 
the service-connected PTSD.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a SSOC 
and be afforded a reasonable opportunity to respond before 
the record is returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


